Citation Nr: 0305769	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  97-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome as secondary to service-connected systemic lupus 
erythematosus with chronic fatigue, seizure disorder, and 
history of myocardial infarction, cerebral vascular accident 
and pustular skin rash with follicular plugging (SLE).

(The issues of entitlement to an increased evaluation for 
service-connected SLE, currently evaluated as 60 percent 
disabling, entitlement to service connection for a 
psychiatric disability, to include as secondary to service-
connected SLE and entitlement to a low back disability as 
secondary to service-connected SLE, will be the subject of a 
later decision of the Board of Veterans' Appeals (Board).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied entitlement to 
service connection for chronic fatigue syndrome as secondary 
to the service-connected SLE.

In a statement to the RO, dated in May 2002, the veteran 
raised the issue of entitlement to an earlier effective date 
for the service-connected SLE.  However, in a statement to 
the RO, dated in August 2002, the veteran indicated that he 
was "withdrawing" the earlier effective date claim.  In a 
VA Form 9, dated in November 2002, the veteran indicated that 
he was entitled to an earlier effective date of 1987 for his 
service-connected SLE.  The RO is requested to contact the 
veteran and inquire as to whether or not he is still 
interested in pursuing his claim for an earlier effective 
date for the service-connected SLE and, upon response from 
the appellant, take the necessary appropriate action.

The Board is undertaking additional development on the issues 
of entitlement to an increased evaluation for service-
connected SLE, entitlement to a psychiatric disability, to 
include as secondary to service-connected SLE and entitlement 
to service connection for a low back disability as secondary 
to service-connected SLE, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
19.9(a)(2)) (2002)  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. 20.903. (2002)).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.

In an October 1997 remand, the Board requested additional 
development with respect to the veteran's claim of 
entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to service-connected SLE.  
This development has been completed and this issue is ready 
for final appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and VA's development activity, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  The veteran does not currently have chronic fatigue 
syndrome.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
active service, nor is chronic fatigue syndrome proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5013A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West Supp. 2002)).  The VCAA revises 
VA's obligations including in two significant ways.  First, 
VA has a duty to notify a claimant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits, as well as the development responsibilities of 
the claimant and of the VA.  See 38 U.S.C.A. §§ 5102 and 5103 
(West Supp. 2002).  Second, VA has a duty to assist claimants 
in obtaining evidence necessary to substantiate their claims.  
See 38 U.S.C.A. § 5103A (West Supp. 2002).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

With respect to notice, in the March 2002 rating decision, an 
October 2002 statement of the case, and in a letter to the 
veteran, dated in March 2002, the appellant was informed of 
the evidence necessary to establish service connection for 
chronic fatigue syndrome as secondary to the service-
connected SLE and of the VA's development activity.  As such, 
the VA duty to notify has been met.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet App. June 19, 2002).  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The veteran's service medical 
reports are of record, and VA and private treatment reports 
have been obtained.  The veteran was afforded VA examinations 
in July 1998 and August 2000.  A review of the record shows 
that all pertinent evidence has been obtained.  

Service Connection laws and regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Service 
connection under § 3.310(a) is also warranted for additional 
disability due to aggravation of a non service-connected 
disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).



In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection.  Brammer, 3 Vet. App. at 225.

Discussion

The veteran contends, in essence, that he has chronic fatigue 
syndrome due to his service-connected SLE.  Service medical 
records, to include a December 1977 examination for 
discharge, are negative for any evidence of chronic fatigue 
syndrome.  While numerous post-service VA and private medical 
reports, dating from 1984 to 2002, reflect that the veteran 
has fatigue as a result of his service-connected SLE, these 
same reports do not contain a diagnosis of chronic fatigue 
syndrome.  Indeed, when examined by VA in July 1998 and 
August 2000, the examiner specifically concluded that it was 
as likely as not that the veteran had fatigue as a result of 
his service-connected SLE, however, he did not meet the 
criteria for chronic fatigue syndrome.  

In the absence of competent evidence of chronic fatigue 
syndrome, there can be no valid claim.  Brammer, supra. In 
light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim for 
service connection for chronic fatigue syndrome, to include 
as secondary to the service-connected SLE.

Conclusion

As such, after a review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for chronic 
fatigue syndrome as secondary to the service-connected SLE.  
Therefore, the claim of entitlement to service connection for 
chronic fatigue syndrome is denied.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002).

In arriving at this conclusion, the Board has considered 38 
U.S.C.A. § 5107 expressly providing that the benefit of the 
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant. See Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  However, in this case, the 
evidence is not in relative equipoise, and thus, the benefit 
of the doubt rule is not for application in this case.


ORDER

Service connection for chronic fatigue syndrome, to include 
as secondary to service-connected SLE is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

